Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju et al. (US Patent Application Publication no. 2012/0085658) in view of Nakada (JP H-11235590).
With regard to claim 32, Bhavaraju teaches an electro-chemical system, comprising: a chamber cell (50) comprising an anode chamber (52) comprising an anode (58), wherein the anode (58) is configured to convert water having an alkaline-
Bhavaraju fails to teach a neutralization cell separate from the chamber cell, the neutralization cell comprising a neutralization chamber in fluid communication with the anode chamber, the neutralization chamber comprising a neutralization cathode and a neutralization anode, and is configured to increase a pH level of the anodic electrolyte from the anode chamber while increasing a concentration of the hypochlorous acid. 
Nakada teaches an electrochemical cell (2) in fluid communication with a neutralization chamber/electrolytic cell (8) in fluid communication with the anode chamber (6), the neutralization chamber comprising a cathode (10) and an anode (9) is configured to increase a pH level of the anodic electrolyte from the anode chamber while increasing a concentration of hypochlorous acid (paragraphs 21, 24-25) in order to provide the ionized water generator of simple structure capable of safely and easily generating a drinkable weakly alkaline ionized water and a weakly acidic sterilizing water having a high content of free chlorine and a high sterilizing power and capable being used in general households. It would have been obvious to one having ordinary skill in the art at the time of filing to place a neutralization chamber in fluid communication with the anode chamber of Bhavaraju, as taught by Nakada, in order to provide sterilizing water having a high sterilizing power and capable of being used in general households with a reasonable expectation of success in doing so. 

Claims 33, 35-36, 39, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju in view of Nakada as applied to claim 32 above, and further in view of Goldman (DE 19927227).
With regard to claim 33, Bhavaraju teaches all of the features discussed above but fails to disclose a neutralization recirculation path configured to recirculate at least a portion of the anodic electrolyte back through the neutralization chamber.
Goldman discloses a process and device for controlling and stabilizing the pH during electrolysis, comprising a neutralizing recirculation path configured to recirculate the neutralized catholyte or anolyte back to the reaction chamber (title, abstract). The neutralization is carried out in an auxiliary electrolysis cell connected in parallel or in series to the primary electrolysis cell (abstract). One having ordinary skill in the art at the time of filing would have found it obvious to recirculate at least a portion of the anodic electrolyte back through the neutralization chamber of Bhavaraju, as taught by Goldman, in order to control and stabilize the pH of the electrolyte for further use.
	With regard to claim 35, the system of Goldman is configured to recirculate the anodic electrolyte back through the anode chamber multiple times to produce a concentrated solution (abstract); and wherein the ECA system is further configured to recirculate the cathodic electrolyte back through the cathode chamber multiple times to produce a concentrated solution (title; abstract).
With regard to claim 36, Bhavaraju teaches wherein the first membrane (56) is configured to hinder the migration of Cl- between the anode chamber (52) and the 
With regard to claim 39, Bhavaraju teaches a third chamber located in the chamber cell between the anode chamber (52) and the cathode chamber (54), wherein the third chamber and the cathode chamber (54) are separated by the first membrane, and wherein the brine chamber and the anode chamber (52) are separated by a second membrane (paragraph 72).
With regard to claim 43, Bhavaraju discloses an electronic controller configured to receive an indication of the pH level of the anodic electrolyte and further configured to control one or more of power to or activation time of the cathode based on the indication of the pH level of the anodic electrolyte (paragraphs 69, 75).
With regard to claim 44, Goldman discloses a controller configured to control the recirculation of the anolyte and the catholyte and dispensing the solution from the system (title; abstract).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Bhavaraju, Nakada and Goldman as applied to claim 39 above, and further in view of Joynt (US Patent Application Publication no. 2014/0124377).
With regard to claim 42, the modified Bhavaraju teaches all of the features discussed above but fails to disclose wherein the ECA system is configured to cycle brine through the brine chamber.
Joynt discloses an electrolytic cell comprising a neutralization space in order to adjust the pH of the electrolyte; a brine tank (58) configured to configured to cycle brine . 

Allowable Subject Matter
Claims 34, 37, 38, 40 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 32 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that the prior art made of record fails to teach or fairly suggest a neutralization cell separate from an electrolytic cell. Nothing in the prior art provides a basis from which one of ordinary skill in the art would have predicted that the four electrode configuration would produce substantial amounts of hypochlorous acid as compared to a three electrode configuration. Therefore, after further search and consideration, new grounds of rejection have been presented in view of Nakada.

Conclusion
In view of the new grounds of rejection presented above, this Office Action is made Non-Final. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/           Primary Examiner, Art Unit 1794